Title: From Benjamin Franklin to Jonathan Williams, Jr., 29 July 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, July, 29. 1779.
I received your three Letters of the 22 Inst and one of the 24th. As to the Report you mention be assured I never gave any “orders to M. scheweighauser to advance no Money to any Prisoners.” On the Contrary, when the former Cartel arriv’d, I directed him to supply them with such Necessaries as Mr. Adams who was present should advise. And when he wrote me word that he had furnish’d each Officer with 124 Livres, and each private with 24 Livres and agreed to pay their board at Paimbeuf at 30 s. a Day I answer’d that I approv’d of it; and on the 25th. Instant, I wrote to him to treat the Prisoners arriv’d in this Cartel with the same kindness that was shewn with Mr. Adam’s Approbation to those of the first Transport. I shall write fully in answer to your other Letters per next post, having now only time to add that I am ever, Your’s affectionately
BF
M. Williams
